UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7064



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY HAZEL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-62-A, CA-97-633-AM)


Submitted:     November 12, 1997        Decided:     December 11, 1997


Before WIDENER, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Hazel, Appellant Pro Se. Charles Philip Rosenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Hazel, Nos. CR-93-62-A; CA-97-633-AM (E.D.
Va. July 14, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). Appellant's motion to

withdraw his previous motion seeking a stay of the informal brief-

ing order is granted. Appellant's two motions seeking a stay of the
appellate proceedings or an enlargement of time are denied. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2